Citation Nr: 1045224	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-25 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disorders, to include degenerative disc disease (DDD).

2.  Entitlement to service connection for a left arm and hand 
disorder, claimed as "tingling" of the left upper extremity.

3.  Entitlement to service connection for a right hand disorder, 
claimed as "tingling" of the right upper extremity.

4.  Entitlement to service connection for a left lower leg 
disorder, claimed as "tingling" of the left lower extremity.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1978 to October 1996.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
The Veteran had a hearing before the Board in July 2010 and the 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The Veteran claims he has cervical spine conditions causing 
radicular and tingling pain to his extremities due to his 
military service.  Specifically, he indicates he has a 22 year 
military history where he worked as a supply specialist regularly 
lifting, carrying and loading heavy supplies.  Throughout his 
military career, the Veteran claims he had many aches and pains 
of his joints, especially his spine, but did not regularly seek 
treatment because he did not want to be perceived as a 
complainer.

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

In this case, the Veteran's service treatment records confirm 
that he occasionally sought treatment for various joint issues.  
In December 1979, the Veteran complained of stiffness and pain in 
the left side of his back associated with lifting heavy boxes.  
In March 1981, the Veteran received treatment following soft 
tissue trauma to his left shin when he fell loading typewriters 
on a truck.  In September 1984, the Veteran was treated for 
bruised ribs and lumbar spine pain following a football game. 

Most significantly, the Veteran was seen in June 1987 complaining 
of left shoulder and low back pain following a motor vehicle 
accident (MVA).  At that time, the Veteran was treated for low 
back strain.  Later that month, he also complained of left knee 
pain.

In July 1992, the Veteran was treated for a left thumb hyper 
abduction injury.  Within the treatment record, it was noted the 
Veteran had a similar injury to his right thumb 2 months ago.  

In contrast, the Veteran's periodic examinations and, indeed, his 
April 1996 separation examination do not indicate any chronic 
orthopedic or neurologic abnormality.  

After service, the Veteran sought private treatment in July 1997 
complaining of "tingling" of the muscles in his arms, chest and 
legs.  At that time he was diagnosed with muscle vasiculations.  
The Veteran went to the private physician again in August 1997, 
however, and indicated the tingling had "subsided."  At that 
time, the private physician noted a diagnosis of "history of 
questionable muscle vasiculations." 

Private treatment records also indicate complaints of neck pain 
with radicular symptoms in July 2006, almost a decade after 
service.  At that time, MRI of the cervical spine revealed left-
sided disc herniations with multilevel stenosis and mild focal 
cord edema.  

VA outpatient treatment records reveal on August 22, 2006 the 
Veteran was admitted to the hospital for neurosurgery.  At that 
time, the Veteran indicated a "few weeks ago" he woke up and 
had severe left sided weakness, pain and tingling in both the 
left upper and lower extremities.  He indicated he could not 
walk.  On admission to the hospital, the Veteran was 
significantly myelopathic and MRI tests revealed a small 
congenital canal with herniated disks and stenosis of the 
cervical spine.  The Veteran underwent cervical fusion and 
subsequent physical therapy into 2007.  

There is some conflicting medical evidence of the likely etiology 
of the sudden left-sided weakness.  March 2007 VA outpatient 
treatment records note a cerebral vascular accident (CVA) and a 
spinal cord injury as the etiology of the August 22, 2006 
incident.  In contrast, however, records from August 2006 note on 
admission, the Veteran indicated he did not know of any 
particular incident or injury that could have caused the left-
sided weakness.  It is clear from private treatment records, 
moreover, that the Veteran's symptoms began prior to the listed 
CVA or "spinal cord injury" of August 22, 2006.

The Veteran believes his condition developed over time due to 22 
years of lifting heavy supplies in the military.  

In light of the Veteran's testimony, his MOS and in-service 
complaints, and the conflicting post-service medical records, the 
Board concludes a VA examination is necessary to reconcile the 
likely etiology of the Veteran's cervical spine condition and 
radicular symptoms of his upper and lower extremities.  See 
McLendon, 20 Vet. App. 79.

The Board notes the Veteran has never been afforded a VA 
examination in connection with his claims.  

The RO/AMC should also take this opportunity to obtain recent VA 
outpatient treatment records from November 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records for 
treatment of his claimed disabilities from 
the VA Medical Center in Richmond, Virginia 
from November 2009 to the present. All 
efforts to obtain VA records should be fully 
documented, and the VA facility must provide 
a negative response if records are not 
available. 

2.  After obtaining the above records, to the 
extent available, schedule the Veteran for 
orthopedic and neurologic VA examinations for 
his claimed cervical spine and upper and 
lower extremity conditions.  The examiners 
are asked to determine the extent and likely 
etiology of any cervical spine, upper and 
lower extremity neurological conditions 
found.  Specifically the examiners are asked 
to address the following questions:

Whether the Veteran's cervical spine, left 
arm, left hand, right hand or left leg 
disorder(s) found were caused or 
aggravated by any incident of service, to 
include laborious military duties of heavy 
lifting and loading supplies, in light of 
his in-service complaints of joint and 
muscle pains, versus a post-service CVA or 
possible spinal cord injury in light of 
the post-service medical evidence.  

The claims folder and a copy of this REMAND 
must be reviewed by the examiners and the 
examiners should provide a complete rationale 
for any opinion given without resorting to 
speculation resolving any conflicting 
medical opinions rendered.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

3.  After completion of the above, the RO 
should review the claims.  If the claims 
remain denied, the Veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the opportunity 
to respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2010). 

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

